         Case 2:12-cv-00859-LMA Document 1215 Filed 01/07/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                            CIVIL ACTION

VERSUS                                                                No. 12-859

MARLIN GUSMAN, ET AL.                                                SECTION I

                                      ORDER

         Considering Independent Jail Compliance Director Darnley R. Hodge, Sr.’s

motion 1 requesting a status conference in the above-captioned matter to address

mental health housing needs,

         IT IS ORDERED that a status conference shall be held in chambers on

JANUARY 25, 2019 at 7:30 A.M.

         New Orleans, Louisiana, January 7, 2019.



                                       _______________________________________
                                                LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1213.



                                          1
